Title: To George Washington from the Commissioners for Settling Accounts Between the United States and the Individual States, 29 June 1793
From: Commissioners for Settling Accounts Between the United States and the Individual States,Irvine, William,Kean, John,Langdon, Woodbury
To: Washington, George



Office of the Commissrs of Accots Philada June 29th 1793.

The Commissioners appointed to execute the several Acts of Congress, to provide more effectually for the settlement of the Accounts between the United States, and the Individual States,
Report,
That they have maturely considered the claims of the several States against the United States, and the charges of the United States against the individual States.
That they have gone through the process prescribed in the 5th Section of the Act of Congress passed the 5th day of August 1790, (the particulars whereof will be found in Book A. lodged with the papers of this office in the Treasury Department) and find that there is due, including interest to the 31st day of decembr 1789, to the State of



New Hampshire,
Seventy five thousand, and fifty five    dollars.


Massachusetts,
One million, two hundred forty eight     thousand, eight hundred and one    dollars.


Rhode Island,
Two hundred, ninety nine thousand, six    hundred and eleven dollars.


Connecticut,
Six hundred and nineteen thousand, one    hundred and twenty one dollars.


New Jersey,
Forty nine thousand and thirty dollars.


South Carolina,
One million, two hundred and five    thousand, nine hundred and seventy    eight dollars.


Georgia,
Nineteen thousand, nine hundred and    eighty eight dollars.


And that there is due including interest to the 31st day of Decemr 1789, from the State of


New York,
Two million, seventy four thousand, eight    hundred and forty six dollars.


Pennsylvania,
Seventy six thousand, seven hundred and    nine dollars.


Delaware,
Six hundred and twelve thousand, four    hundred and twenty eight dollars.


Maryland,
One hundred and fifty one thousand, six    hundred and forty dollars.


Virginia,
One hundred thousand, eight hundred    and seventy nine dollars.


North Carolina,
Five hundred and one thousand, and    eighty two dollars.


Which several sums they by virtue of the authority to them delegated, declare to be the final and conclusive balances due to and from the several States.

Signed, Wm Irvine
John Kean
Woodbury Langdon.


I certify the above to be a true copy from the original.
Bw Dandridge.
Secretary to the President of the United States.

